Case 2:19-cv-00178-Z-BR Document 35 Filed 06/04/20 Pagelof2 PagelD 338

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
JUN = 4 2020
CHRISTOPHER DONATE JONES,

 

 

 

i
CLERK, U.S. DISTRICT court

By______ss iv):
Deputy

a/k/a Christopher Dontae Jones,

 

 

 

Petitioner,

V. 2:19-CV-178-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

CO? (Or (Or UO? COD 60? FO? COD GO? FO? (OO? SO?

Respondent.
ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION,
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus (ECF No. 33) filed by petitioner
in this case. On May 19, 2020, petitioner filed four objections to the findings, conclusions, and
recommendation. ECF No. 34. After making an independent review of the pleadings, files, and
records in this case, as well as petitioner’s objections, the Court concludes that the findings and
conclusions of the Magistrate Judge are correct. It is therefore ORDERED that petitioner’s
objections are OVERRULED, the findings, conclusions, and recommendation of the Magistrate
Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.
Case 2:19-cv-00178-Z-BR Document 35 Filed 06/04/20 Page 2of2 PagelD 339

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court
ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

June 4, 2020.

 

MAA THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
